Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on September 2, 2021, is acknowledged.
Claims 10-13 are withdrawn as being directed to the non-elected species.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “balloon catheter” and “balloon connected with the balloon catheter” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “301” and “302”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 19 is objected to because of the following informalities:  the phrase “braided catheterbraided catheter structure” appears after the period, and the Examiner assumes this was an accident.  The terminology is not being considered as part of the claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 refers to “a pulling part” where claim 14 already references a pulling part.  The Examiner assumes these are the same parts, but the use of “a” in each instance creates ambiguity.  When referencing a previously claimed feature, “the” should be used instead of “a”.  Appropriate correction is required.
Claim 31 states “a balloon catheter and a balloon connected with the balloon catheter” where it is unclear how many balloons are within the scope of the claim.  A “balloon catheter” inherently has a balloon or it would just be a catheter.  This implies that there is a second balloon in addition to the one associated with the balloon catheter.  However, based on the disclosure and a somewhat imperfect understanding of the invention, two balloons does not seem likely.  It appears as though a single balloon is used to anchor the device in place so that the overtube may be delivered further into the body.   A second balloon appears to be superfluous.  No drawings show 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Wiltshire et al. (US 2004/0138529).
Regarding Claim 1, Wiltshire discloses:
An overtube device comprising: 
a overtube body (20) having a proximal end and a distal end (proximal and distal ends of the device as seen in Fig. 1, for example), the overtube body having an outer surface and an inner surface that defines a bore extending along a longitudinal axis (see Fig. 2A, for example, showing the outer surface and central bore 23; see also 2B with a similar configuration; Fig. 10G shows the central bore within an endoscope); 
the overtube body has a thickness measured radially relative to the longitudinal axis between the outer surface and an inner surface (see Figs. 2A and 2B showing the thickness of the body at wall 21); and 

wherein the first pulling lumen is adapted to receive a component therein that effectuates movement of the overtube body at the distal end such that the overtube device may be installed over a passing portion of an endoscope body to structurally support the passing portion (see Paragraph 0098 indicating that the pullwires provide steering; see Fig. 10G showing an endoscope extending through the central bore).

Regarding Claim 2, Wiltshire further discloses at least one groove formed in the outer surface of the overtube body (see Fig. 1, for example, showing the grooves along the length of the body 20), wherein the at least one groove is located at the distal end with respect to a midline of the overtube body (as seen in Fig. 1, the grooves can be found at least in part distal to the midline of the body 20).

Regarding Claims 3-5, Wiltshire further discloses a second pulling lumen formed in the overtube body between the inner surface and the outer surface, wherein the second pulling lumen has a diameter smaller than the diameter of the bore; wherein, when viewed in cross section, the second pulling lumen is positioned relative to the longitudinal axis to be at 90 degrees to 180 degrees from the first pulling lumen (see Fig. 2A, for example showing four lumen arranged at 90 degrees around the circumference of the body); a third pulling lumen formed in the overtube body between 

Regarding Claim 8, Wiltshire further discloses an edge of the overtube body circumscribing the longitudinal axis, with the edge defining a longitudinally aligned opening adapted to permit a portion of the endoscope body that the overtube body shields or shrouds, to view outwardly therethrough (see Fig. 10G showing the longitudinally aligned opening for the endoscope).

Regarding Claim 9, Wiltshire further discloses wherein the overtube body is more rigid than the passing portion of the endoscope body positioned within the bore (as a matter of claim construction, the endoscope body is not part of the structure of the claimed overtube device; furthermore, Wiltshire discloses making the overtube steerable and including an endoscope that is more rigid than the overtube would mean 

Regarding Claim 14, Wiltshire discloses:
An overtube device comprising: 
a overtube body (20) having a proximal end and a distal end (proximal and distal ends of the device as seen in Fig. 1, for example), wherein the overtube body is provided with a bore extending in a direction from the distal end of the overtube body to the proximal end of the overtube body, and the bore is configured to allow a passing portion of the endoscope body to pass therethrough (see Fig. 2A, for example, showing the outer surface and central bore 23; see also 2B with a similar configuration; Fig. 10G shows the central bore within an endoscope); and 
a pulling lumen (98) formed in the overtube body, wherein the pulling lumen extends in the direction from the distal end of the overtube body to the proximal end of the overtube body, and the pulling lumen is configured to allow a pulling part (96) to pass therethrough, a distal end of the pulling part is fixed with a distal portion of the overtube body such that the distal portion of the overtube body and the passing portion within the distal portion are bent and/or moved together when the pulling part moves towards the proximal end of the overtube body (see Paragraph 0099 indicating that the pullwires are connected at the distal end and that when tension is applied a curvature forms).

Claim 19, Wiltshire further discloses wherein the overtube device further comprises a pulling part (96), the pulling part can slidably pass through the pulling lumen, and a distal end of the pulling part is fixed with the distal portion of the overtube body such that the distal portion of the overtube body and the passing portion within the distal portion are bent and/or moved together when the pulling part moves towards the proximal end of the overtube body (see Paragraph 0099 indicating that the pullwires are connected at the distal end and that when tension is applied a curvature forms).

Regarding Claim 27, Wiltshire further discloses wherein the bore penetrates the distal end of the overtube body to form a distal hole, wherein the distal hole is configured to allow a distal end of the passing portion to extend out therefrom (see Fig. 10G showing the bore with the endoscope extending out of it).

Regarding Claim 31, Wiltshire discloses: 
An endoscope assembly comprising an endoscope body (650) and the overtube device of claim 14 (see rejection above), wherein the passing portion of the endoscope body can slidably pass through the bore (see Fig. 10G showing the endoscope passing through the bore).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wiltshire et al. (US 2004/0138529) in view of Gibbons et al. (US 2008/0262301).
Wiltshire discloses the invention substantially as claimed as stated above.
Regarding Claims 6 and 29, Wiltshire does not explicitly disclose a ring surrounding the outer surface of the overtube body at the distal end of the overtube body that is adapted to viewable during inspection by a viewing device; or wherein the overtube device further comprises a first ring, the first ring is sleeved on the distal portion of the overtube body, and the first ring is configured to be viewable during inspection by a viewing device.
Such radiopaque markers or bands are generally known in the art for helping with locating and navigating devices through the body.  Gibbons is one example of an overtube with radiopaque markers on the distal end to help position the device (Paragraph 0024).  Making the marker a ring is obvious given the cylindrical shape of the overtube.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wiltshire’s overtube to include ring’s to be viewed during inspection.  Such a modification incorporates well-known radiopaque markers or bands into Wiltshire’s device to help the user determine its position during use.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wiltshire et al. (US 2004/0138529) in view of Inoue et al. (US 2014/0024897).
Wiltshire discloses the invention substantially as claimed as stated above.
Regarding Claim 7, Wiltshire does not explicitly disclose an edge of the overtube body, offset parallel to the longitudinal axis and defining a radially aligned opening adapted to permit a portion of the endoscope body that the overtube body shields or shrouds, to view outwardly therethrough.  Inoue discloses a similar overtube with a side opening (68) for use with an endoscope.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wiltshire’s tube to include Inoue’s side opening.  Such a modification permits the internal device to exit laterally from the tube.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wiltshire et al. (US 2004/0138529) in view of Fischer, Jr. et al. (US 2005/0222581).
Wiltshire discloses the invention substantially as claimed as stated above.
Regarding Claims 15 and 16, Wiltshire does not explicitly disclose wherein an outer surface of the distal portion is formed by coiling a flexible film; and wherein the flexible film is wound and coiled along an axial direction of the overtube body and is subjected to heat shrinkage, such that the outer surface of the distal portion is formed.  Fischer teaches using films or thin strips of material wrapped around the tubing to form an elongated portion (Paragraph 0044).  The Examiner also notes that heat-shrinking is commonly used with polymers to achieve a tight fit (a loose fit could result in the outer .

Claims 17, 18, 30, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Wiltshire et al. (US 2004/0138529) in view of Laurence et al. (US 2006/0015006).
Wiltshire discloses the invention substantially as claimed as stated above.
Regarding Claims 17 and 18, Wiltshire does not explicitly disclose wherein each of the intermediate portion and the proximal portion of the overtube body is a braided catheter, so as to support the passing portion within the braided catheter; and wherein the braided catheter includes a tube body and a braided catheter structure formed within the tube body by weaving metal wires.  Such braided or woven configurations are standard in the art to impart structural integrity into tubular members.  Laurence is one example of an overtube with braid wires for providing reinforcement (see Paragraph 0053).  Wires are commonly made from metal and the use of a known material in a standard way that yields predictable results is considered obvious.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wiltshire’s tube to include Laurence’s braided wires.  Such a modification reinforces the tube as is known in the art.

Claim 30, Wiltshire does not explicitly disclose wherein the overtube device further comprises a sealing part, the bore penetrates the proximal end of the overtube body to form a passage hole, wherein the passage hole is configured to allow insertion of a distal end of the passing portion, the sealing part is mounted at the proximal end of the overtube body, and the sealing part is configured to seal a gap between the overtube body and the passing portion when the passing portion passes through the bore.  Such valves or seals are common in the art for preventing the escape of insufflation gases or to prevent contaminants from exiting the tube during use.  Laurence teaches such a valve (199) for use with a tubular member to form a seal between the overtube and the inserted endoscope.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wiltshire’s tube to include a proximal valve.  Such a modification is a well-known feature in the art for forming a seal between the inserted device and the overtube to prevent unwanted materials from escaping during the procedure.

Regarding Claim 33, Wiltshire does not explicitly disclose wherein each of the intermediate portion and the proximal portion of the overtube body is a braided catheter, material of the braided catheter has a hardness e, and material of the passing portion has a hardness f, where e>f.  Laurence teaches using the braided material for the overtube and as the Examiner discussed above in relation to claim 9, Wiltshire’s overtube is designed to be steerable such that it is used to guide tools and devices to a particular part of the body.  While a rigid endoscope can be used with the overtube, .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wiltshire et al. (US 2004/0138529) in view of Ouchi (US 2003/0216615).
Wiltshire discloses the invention substantially as claimed as stated above.
Regarding Claim 20, Wiltshire does not explicitly disclose wherein the overtube body further comprises an intermediate portion and a proximal portion, wherein the distal portion, the intermediate portion and the proximal portion are sequentially connected with each other in the direction from the distal end to the proximal end of the overtube body; material of the distal portion has a hardness a; material of the intermediate portion has a hardness b; material of the proximal portion has a hardness c; a<b≤c.  Ouchi teaches making an overtube with varying hardness along its length, in particular with the proximal portion being harder than the distal portion (see Paragraph 0042 where 101 is harder than 102; because the proximal and intermediate portion may have the same hardness and are not necessarily made from different materials, the two may be integral).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wiltshire’s tube to include Ouchi’s varying hardness sections.  Such a modification allows for the more distal portion to bend and flex as desired while maintaining the proximal end to prevent undesired buckling.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Wiltshire et al. (US 2004/0138529) in view of Ewers (US 2008/0262294).
Wiltshire discloses the invention substantially as claimed as stated above.
Regarding Claim 28, Wiltshire does not explicitly disclose wherein a distal transparent cap is formed at the distal end of the overtube body, and the distal hole is formed within the distal transparent cap.  Ewers teaches using a transparent cap (58, see Paragraph 0035) at the distal end of an overtube.  Such caps are frequently used to provide a blunt distal portion and making them transparent allows the endoscope to visualize what is beyond the tip without needing to exit the tip.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wiltshire’s tube to include a transparent cap.  Such a modification provides a blunt distal end while still allowing for imaging.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Wiltshire et al. (US 2004/0138529) in view of Farhadi (US 2013/0281781).
Wiltshire discloses the invention substantially as claimed as stated above.
Regarding Claim 32, Wiltshire does not explicitly disclose a balloon catheter and a balloon connected with the balloon catheter, wherein the balloon and the balloon catheter are configured to assists in pulling the overtube body.  Farhadi teaches using a balloon catheter (34) with an overtube (see Fig. 1).  The balloon provides stability by engaging surrounding tissue such that the overtube can be pulled with it.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective .

Allowable Subject Matter
Claims 21-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for indicating allowable subject matter is that the prior art fails to disclose or render obvious in combination with the other claimed elements the proximal portion is provided with a guide hole in communication with the pulling lumen, and the guide hole is configured to guide the pulling part in the pulling lumen to extend out via the barrel and the connector.  There is no reason in the art for this configuration.  In part, this is because Applicant’s means for controlling the distal tip includes an external control.  Most controls are part of the body of the overtube as either levers or knobs.  Applicant’s controls look like those used with endoscopic tools, but here, they are not used to control an auxiliary device.  Instead, they are used to deflect the distal tip of the overtube.  Having not found this feature, the claims would be allowable if rewritten in independent form.  Claims 22-26 depend from claim 21, so they are considered as overcoming the prior based on their dependency and not their particular features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Deflectable guidetubes:  Schaeffer (US 2014/0088355); Maahs et al. (US 2013/0041214); Raju (US 2010/0256446).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795